 

Case 1:18-cv-00635-WES-PAS Document 1-1 Filed 11/20/18 Page 1 of 26 Page|D #: 5

Exhibit A

CaseN b . C-2018 5 .
nwfnilMWnQMquS-PAS Documem 1-1 Flled 11/20/18 Page 2 of 26 PagelD #: 6
Submified: 9/17/2018 10220,AM

Envewe: 1715090
Reviewer: Lynn G.
STATE OF RHODE ISLAND SUPERIOR COURT
PROVIDENCE, S.C
RILINDA HYSENAJ,
Plaintiff
V.
C.A. NO.
LIFE CARE CENTERS OF AMERICA, INC. and
CHERRY HILL MANOR
Defendants
MH_AIIL
INTRODUCTORY STATEMENT

This action is commenced by RILINDA HYSENAJ (hereinafter also referred to as
“Plaintifl” or “HYSENAJ”) against LIPE CARE CEN'I'ERS OF AMERICS, INC. and
CH`ERRY HILL MANOR (hereinafter also referred to as “Defendants” or “Employer” or
“Company”), in order to remedy and seek relief for the Defendant’s unlawful and
discriminatory employment practices based on the Plaintit`t’s race, color, disability
status/perception of disability and in retaliation for the Plaintiff seeking reasonable
accommodation and asserting her rights pursuant to the FMLA, in violation of, inter alia,
The Rhode Island Civil Rights Act, The Rhode Island Fair Employment Practices Act and
pursuant to the Court’s pendent jurisdiction, the federal Amen'cans with Disabilities Act.

JURISDICTION AND VENUE

1. Jurisdiction of the Court is invoked pursuant to R.I.G.L. 8-2-13 and 8~2-|4. All

conditions precedent to establishing this Court’s jurisdiction over this action have occurred

or have been complied with.

case Numven Pc-201asses _
mem medMsscaiMsM&$&WES-PAS Document 1-1 Fl|ed 11/20/18 Page 3 of 26 Page|D #: 7
submitted: anr/2013 10:20 AM

snveiope: 1115090

Reviewer: Lynn G. 2

2. Considerations of judicial economy, convenience, and fairness to the litigants
warrant exercise of the court’s supplemental jurisdiction with respect to Plaintiff’s state
law claims. Plaintift’s state claims are so related to Plaintiii"s federal claims that they form
part of the same case or controversy.

3. Venue is proper in the district pursuant to inter alia, R.I.G.L. 9-4-4 because:

a. The alleged unlawful practices occurred and/or are continuing to occur

within the State of Rhode Island, and in the judicial district;
b. all records relevant to the alleged unlawful practices are maintained and
administered in the Defendants’ place of business in the city of Johnston,
Rhode Island;

c. the Plaintiff would currently be enjoying all rights, benefits, and privileges
of her employment, as a full-time employee of Defendants, vin the city of
Johnston, Rhode Island, but for the Defendants’ unlawful practices.

4. Plaintiff timely filed a formal Charge of Discrimination with the Rhode
Island Commission for Human Rights (“RICHR” , alleging that she had been discriminated
against on the basis of her color; race; disability, the Defendants’ perception that she was
disabled and was the subject of unlawful retaliation.

5. The Plaintiff has complied with all jurisdictional prerequisites and conditions
precedent to the filing of the action in state court, in each of its counts, including requesting
Right To Sue Authorization, if necessary, from the pertinent administrative agency(ies).

(Attachment A)

§,f§§i§i?,?§§e§§§§j€§§§,;,gg&g§§a§aws-PAS Documem 1-1 Filed 11/20/18 Page 4 of 26 PagelD #: 3

Submitted: 9/17/2018 10:20 AM
Enve|cpe: 1715090
Reviewer: Lynn G. 3

THE PARTIES

6. The Plaintiff, Rilinda Hysenaj (“Hysenaj” or “Plaintiff’), an individual, is a
resident of Cumberland, Rhode Island.

7. On information and belief, the Defendant Life Care Centers of Amen`ca, Inc. is
a domestic corporation authorized to do business under the laws of the State of Rhode
Island The Defendant Cheny Hill Manor is a domestic corporation authorized to do
business under the laws of the State of Rhode Island, operating and maintaining a principal
place of business located at 2 Cherry Hill Road, Johnston, RI, at which Plaintiff worked.
The corporation engages in the business of a residential care facility. The Defendants are
sufficiently connected in terms of ownership and control to be held jointly and severally
liable for the allegations cited in this Complaint.

8. At all times material to the allegations of this Complaint, the Defendants have
continuously, and does now, employ at least 30 or more employees in the State of Rhode
lsland.

9. At all times material to the allegations of this Complaint, the Defendants have
continuously been engaged in an indusz affecting commerce within the meaning of those
terms as applicable to pertinent provisions of the Americans with Disabilities Act, Sec.

101(5) of the ADA.

10. At all times material to the allegations of this Complaint, the Defendants were
and is an “Ernployer” or otherwise a covered entity within the meaning of the ADA,
as defined in Sec. 101(2) of the ADA, 42 U.S.C. Sec 1211(2); and as applicable in
pertinent provisions of Title VII, and also under the provisions of R.I.G.L. § 42-112-1 et

seq. (The Rhode Island Civil Rights Act of 1990) and R.I.G.L. § 28-5~1- et seq. (The

§§`LT§°@U§Y§§ME,QQ§§@NVES-PAS Documem 1-1 Filed 11/20/16 Page 5 of 26 PagelD #: 9

Submitted: 9/17/2018 10:20 AM
Envelope: 1715090
Re'viewer: Lynn G. 4

Rhode Island F air Employment Practices Act).

l l. At all times material to the allegations of this Complaint, Plaintiff held the status
of an “individual” within the pertinent provisions defining that term and qualifies as a
person with a disability under 3(2) of the ADA, 42 U.S.C. 12112(a) and also pursuant to
Rhode Island law, because she:
a. has a physical or emotional impairment that substantially limits one or more
of her major life activities;
b. has a record of such an impairment; and/or

c. is/was regarded by the Defendants as having such an impairment

FACTS APPLICABLE TO EACH COUNT

12. Plaintiff is white, Caucasian.

13. Plaintiff worked the Defendants for approximately l '/z years, compiling
an excellent work record.

14. Plaintiff held the position of Registered Nurse.

15. Dun'ng the course of performing her duties, on or about January 21, 2017,
Plaintiff was harassed and intimidated by a fellow employee, who is black.

]6. This incident resulted from the Plaintifi` stating her concerns over certain
patient treatment protocols.

17. The conduct by this employee indicated that she had an animus towards the
Plaintiff because of the Plaintiff's race. This employee publicly accused the Plaintitf of

suffering from a mental disability in the form of bipolar disorder an allegation that was

without basis.

Case Number. 0201 -
H.Minpmwd§as@$°§§nwsqg.asMES-PAS Documem 1-1 Flled 11/20/16 Page 6 of 26 PagelD #: 10
Subminedf 9/17/2018 10120 AM

Envelope:1715090

Reviewer: Lynn G. 5

18. The Plaintiff reported this misconduct to appropriate authority of the

employer. No remedial action was taken.

19. The Plaintiff suffered retaliation in the workplace for reporting her

legitimate and good faith concerns of workplace misconduct

20. Due to the incident(s) that occurred in the workplace, Plaintiff felt unsafe
and feared additional retaliation She requested to work on a different shift from the
employee who verbally assaulted her and requested that the employer accommodate her by

working with her to establish a plan to create a safe working environment

21. When no remedial action was taken by the employer and as a result of the
workplace treatment suffered by the Plaintiff, Plaintiff was compelled to take a leave of
absence for medical treatment on or about Ianuary 26, 2017, She filed a Workers’

Compensation claim relative to the workplace incident.

22. She was ultimately replaced in her position on or about May l, 2017,

23. The Plaintiff suffers from anxiety, stress and related conditions These
conditions affected one or more of the Plaintitf's major life activities including but not
limited to her ability to perform simple daily tasks and sleep. At all times, despite the
period Plaintiff was on any approved medical leave(s), Plaintiff was able to perform the

essential functions of her position with or without reasonable accommodations

§§§;T°M$Y§;pysqg§,s§§WEs-PAS Documem1-1 Filed 11/20/16 Page 7 of 26 PagelD #: 11

Submitted: 9/17/2018 10:20 AM
Envelope: 1715090
Reviewer. Lynn G. 6

24. The Plaintiff was compelled to apply for FMLA leave, and to seek other
reasonable accommodations, as a result of her medical impairments

.25. Upon reasonable information and belief, the employee who engaged in the
misconduct towards Plaintiff is still employed by the Defendants and has suffered no
adverse employment action.

26. The Employer has unfairly prejudiced Plaintiff based on her race, color, '
disability, its perception that she was disabled and in retaliation for her asserting her FMLA
rights, asserting ~a claim pursuant to the RI Workers‘ Compensation laws and her
complaints of unfair treatment in the workplace.

27 . Plaintiff’s race, color, medical impainnent(s), and the Employers’ perception
that she suffer(s) from a chronic impairment(s) were the motivational factors in the
Employers’ decision to retaliate against the Plaintiff and to terminate her employment,

28. But for the Defendants’ intention to discriminate against Plaintiff on the
basis of her race, color, disability and its perception that she was disabled, the Plaintiff
would not have been subjected to discriminatory terms and conditions of employment,
denied reasonable accommodation; retaliated against her or terminated

29. The Defendants have intentionally and willfully engaged in a series of
unlawful acts, practices, policies, and procedures in violation of state and federal law
intended to prevent employment discrimination based on race, color, disability and
perception of disability.

30. The Defendants’ conduct retlects, in both purpose and effect, a blatant,

willful, and/or malicious pattern of discrimination and unlawful treatment against the

§.,a§§i',`,"i§l‘§$r GZ°QMEW@WMES-PAS Documem1-1 `Filed 11/20/18 Page s of 26 PagelD #: 12

Submitted: 9/17/2018 10:20 AM
Envelope: 1715090
Reviewer. Lynn G. 7

Plaintiff. Such conduct has involved an intentional, reckless, and/or callous indifference
to the statutorily protected rights of the Plaintiff. The Defendants knowingly and
purposefully subjected the Plaintiff to humiliating discriminatory and unlawful treatment
as a result of her race, color, disability and/or their perception that she was disabled.

31. The wrongful actions by Defendants and its agents complained of herein
were taken without justification, excuse, or defense, but rather were taken in a purposefully
discriminatory and unlawful manner.

32. The wrongful actions by Defendants and its agents complained of herein
have caused the Plaintiff lost promotional opportunities, lost wages, lost benefits,

humiliation, embarrassment; emotional and physical harm, and other darnages.

COUNT I
RHODE lSLAND CIVIL RIGHTS ACT
R.I.G.L. SECTION 42-112-1
Discriminatory Terms and Conditions of Employment
Retaliation
Failure to Accommodate
Unlawful Termination

33. 'l`he allegations contained in Paragraphs 1-32 above are incorporated herein
by reference in their entirety.

34. The Defendants’ discriminatory conduct, policies, and practices are
violative of the provisions of the Rhode Island Civil Rights Act of 1990, R.I.G.L. 42-112-
1 ng,, by:

a. interfering with Plaintift’s right to avail herself of the full and equal benth and

protection of state and federal laws intended to prevent discrimination in the

workplace based on disability status/perception of disability; race/color;

§§i§iM§ji§;quggs§§WES-PAS Documem1-1 Filed 11/20/18 Page 9 of 26 PagelD #: 13

Submitted: 9/17/2018 10:20 AM
Enve|ope: 1715090
Reviewer: Lynn G. 8

b. depriving her of the status, benefits, privileges, and other terms and conditions
accruing to the employment relationship to which she-was entitled;

c. treating her in a hostile, demeaning, and otherwise unlawful manner based on
disability status/perception of disability; race/color;

d. causing her lost income, promotional opportunities and benefits, humiliation,
physical and emotional injury, as well as harm to her personal and professional

reputation.

35. The unlawful practices engaged in by the Defendants were motivated by
impermissible and unlawful considerations concerning Plaintiff’s disability/perception she
was disabled; race/color, Such practices include, but are not limited to, Defendants:

a.) subjecting Plaintiff to discriminatory terms and conditions of
employment because of her disability/perception she was disabled;
race/color;

b.) refusing to afford the Plaintiff reasonable accommodation;

c.) retaliating against Plaintiff for requiring reasonable accommodation;
and

d.) terminating Plaintiff.

36. But for the Defendants’ intent to discriminate against Plaintiff because of
her disability/perception of disability; race/color, Defendants would not have subjected her
to discriminatory terms and conditions of employment, retaliated against Plaintiff, refused

to accommodate Plaintiff or terminated the Plaintiff.

§§i§`»‘="r`ow °.YMQ.\§-QQ§§.%AMES-PAS Document1-1 Filed 11/20/18 Page 10 of 26 PagelD #: 14

Submitted: 9117/2018 10:20 AM
Envelope: 1715090
Re\n'ewen Lynn G. 9

37. 'l'hc Defendants purposefully, maliciously, and without justification or
excuse, took discriminatory action with respect to Plaintiff's employment because of
Plaintiff`s disability/perception of disability; race/color, The Defendants’ conduct has
unlawfully deprived Plaintiff of income, benefits, privileges, promotions, and other terms
and conditions accruing to the employment relationship to which she was entitled; has

caused harm to her reputation; and has caused her humiliation, as well as physical and/or

emotional injury.

WHEREFORE, Plaintiff prays that judgment be entered herein against
Defendants, jointly and severally, and in favor of Plaintiff for all damages and equitable

relief available, as hereinafter requested.

COUNT ll
AMERICANS WITH DISABIL[TIES ACT
ADA-42 U.S.C. SEC. 12117
Discriminatory Terms and Conditions of Employment
Retaliation
Failure to Accomrnodate
Unlawful Termination

38. The allegations contained in Paragraphs 1-32 above are incorporated herein

by reference in their entirety.

39. At all times material to the allegations in this Complaint, Plaintiff was a

qualified individual with a disability and the Defendants perceived her as being disabled.

§§§§,“;,'“,§§M,Ytj%§gwggg§scwgs-PAS Documem1-1 Filed 11/20/13 Page 11 of 26 Pagelr) #: 16

Submitted: 9/17/2018 10:20 AM
Envelope: 1715090
Reviewen Lynn G. 10

40. Despite her disability or irnpairment, Plaintiff was able to perform the
essential duties of her position, either with no need for accommodation or with

reasonable accommodation

41 . The Defendants have engaged in unlawful employment practices in
violation of the ADA, sec. 102(a), 102(b)(l) and 102(b)(5)(B), 42 U.S.C. sec.12112(a),

121 12(b)(l) and 12112(b)(5(B), in addition to other sections.

42. But for the Defendants’ intent to discriminate against the Plaintiff because
of her status as a qualified person with a disability, Defendants would not have engaged
in the conduct alleged in this Complaint; would not have applied discriminatory terms
and conditions of employment to the Plaintilf; retaliated against the Plaintiff; failed to

provide the Plaintiff with reasonable accommodation; or terminated her.

WHEREFORE, Plaintiff prays that judgment be entered herein against Defendants,

jointly and severally, and in favor of Plaintiff for all damages and equitable relief available,

as hereinafter requested

COUNT III
RHODE ISLAND FAIR EMPLOYMENT PRACTICES ACT
R.I.G.L. § 28-»5-1 et seq.
Discriminatory Terms and Conditions of Employment
Retaliation
F ailure to Accommodate
Unlawful Termination

§§§tm§é§§j,“§§§g-MMES-PAS Documem1-1 Filed 11/20/1s Page 12 of 26 Pagelr) #: 16

Submitted: 9/17/2018 10:20 AM
Em/elope: 1715090
Reviewer. Lynn G. 1 1

43. Paragraphs 1-32 above are herein incorporated by reference in their

entirety.

44. Defendants willfully engaged in a policy or practice of discriminating
against employees based on their race, color, and disabilities or who they perceived as
having disabilities, including Plaintiff, and in maintaining discriminatory employment

policies and practices, in violation of the RIFEPA.

45. The Defendants’ discriminatory conduct, policies, and practices are

violative of the provisions of the RIFEPA, by:

a.) interfering with Plaintiff’ s right to avail herself of the full and equal benefit and
protection of state and federal laws intended to prevent discrimination in the
workplace based on race; color and/or disability/perception of disability,

b.) depriving her of the status, benefits, privileges, and other terms and conditions
accruing to the employment relationship to which she was entitled;

c.) treating her in a hostile, demeaning, and otherwise unlawful manner;

d.) causing her lost income; lost benefits; lost promotional opportunities and
humiliation, physical and emotional injury, as well as irreparable harm to her

personal and professional reputation.

45. The unlawful practices engaged in by the Defendants were motivated by

impermissible and unlawful considerations concerning Plaintiff's race, color,

CaseNu .
qrw.n£WmaMsMES-PAS Documem1-1 Flled 11/20/18 Page 13 of 26 PagelD #: 17
Submilted: 9/17/2018 10:20 AM

Envel°pe! 1715090

Reviewer: Lynn G. 12

disability/perception of disability. Such practices include, but are not limited to,
Defendants:
a.) denying Plaintiff raises and other promotional opportunities;
b.) terminating the Plaintiff;
c.) retaliating against Plaintiff for requiring reasonable accommodation;
d.) subjecting Plaintiff to discriminatory terms and conditions of employment
based on race; color; disability/perception of disability; and

e.) failing to provide reasonable accommodation to the Plaintiff.

46. But for the Defendants’ intent to discriminate against Plaintiff, Defendants
would not have subjected her to discriminatory terms and conditions of employment,
retaliated against her or terminated her.

47. The Defendants’ conduct has unlawfully deprived Plaintiff of income,
benefits, privileges, promotions, and other terms and conditions accruing to the
employment relationship to which she was entitled; has caused irreparable harm to her
reputation and professional mobility; and has cause her extreme humiliation, as well as

physical and emotional injury,

WHEREFORE, Plaintiff prays that judgment be entered herein against Defendants,
jointly and severally, and in favor of Plaintiff for all damages and equitable relief available,

as hereinafter requested

§"Si':‘;.",`§° ‘° °M&g-§Q§MMES-PAS Documem1-1 Filed 11/20/18 Page 14 of 26 PagelD #: 13

Submitted: 9/17/2018 10:20 AM
Enve|ope: 1715090
Reviewer'. Lynn G. 13

COUNT IV
RHODE ISLAND PARENTAL AND FAMILY MEDICAL LEAVE ACT
R.I.G.L. CH. 28-48-1 ET SEQ.

48. The allegations contained in Paragraphs 1-32 above are incorporated herein
by reference in their entirety.

49. The Defendants’ discriminatory conduct, policies, and practices are
violative of the provisions of the Rhode Island Parental and Family Medical Leave Act,
R.I.G.L. 2348#1 §r_se_¢L

WHEREFORE, Plaintiff prays that judgment be entered herein against Defendants,

jointly and severally, and in favor of Plaintiff for all damages and equitable relief available,

as hereinafter requested

COUNT V
FEDERAL FAMILY AND MEDICAL LEAVE ACT of 1993
29 U.S.C. 2601 et seq.

50. The allegations in Paragraphs 1-32 are incorporated herein, by reference,
in their entirety.

51. The Defendants’ discriminatory conduct, policies, and practices are
violative of the provisions of the Federal Family and Medical Leave Act, 29 U.S.C. 2601
et seq.

WHEREFORE, Plaintiff prays that judgment be entered herein against Defendants,

jointly and severally, and in favor of Plaintiff for all damages and equitable relief available,

as hereina&er requested.

°a”"“m°t§§§§§j§;p¥-@QGQ§QWES-PAS Document1-1 Filed 11/20/18 Page 15 of 26 PagelD #: 19

Frled.in Provr

Submitled: 9/17/2018 10:20 AM

Envelope: 1715090

Reviewer: Lynn G. ' 14

COUNT Vl
THE RI WHIS'I'LEBLOWERS’ PROTEC'I'ION ACT
TITLE 28
SECTION 28-50-1

52. Thc allegation in paragraphs 1-32, above, are incorporated herein by
reference, in their entirety.

5 3.The Defendants’ conduct including discharging the Plaintiff was motivated by
an intent to discriminate against the Plaintiff and retaliate against her because, inter alia,
she reported a workplace injury and availed herself of her rights under the RI Workers’
compensation laws.

54. But for the Defendants’ intent to retaliate against the Plaintiff because of
her actions referenced in the previous paragraph, Defendants would not have retaliated
against the Plaintiff; subjected her to discriminatory terms and condition of employment,

or terminated her.

55 . Defendants’ conduct is in violation of the RI Whistleblowers’ Act, RIGL

section 28-50-01 et seq.

5 6. As a result of Defendants’ unlawful conduct, Plaintiff has suffered severe
distress, with resulting physical and/or emotional injuries, humiliation, harm to her
career, harm to her reputation, lost wages, lost opportunities for advancement attorney’s

fees, and other damages.

WHER.EFORE, Plaintiff prays that judgment be entered herein against the Defendants,
jointly and severally, and in favor of Plaintiff for all damages and equitable relief

available, as hereinafter requested.

§,F§§,§i'l?°§§i§,}£§@@y@gasaowES-PAS Documem1-1 Filed 11/20/18 Page 16 of 26 PagelD #: 20
Submil‘led! 9/17/2018 10220 AM

sureties 15
PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that judgment be entered herein against Defendants,
jointly and severally, and in favor of Plaintiff for all damages and equitable relief available,
including, but not limited to:

a.) an order that the Defendants institute and carry out practices, policies and
programs which provide equal employment opportunities to qualified individuals,
regardless of race; color; disability/perception of disability;

b.) an order that the Defendants make whole the Plaintiff with appropriate
promotional opportunities, lost earnings, back-pay, front-pay, the value of lost benefits,
and interest, in amounts to be proved at trial, and other affirmative relief necessary to
eradicate the effects of its unlawful employment practices;

c.) an order that the Defendants make whole the Plaintiff by providing for any
additional pecuniary losses and compensation for the damages done to her valuable
reputation, in amounts to be determined at trial;

d.) an order the Defendants make whole the Plaintiff by providing compensation
for non-pecuniary losses, including but not limited to emotional pain, suffering,
humiliation, and mental anguish in amounts to be proven at trial, including an appropriate
award of compensatory damages pursuant to R.I.G.L. § 28-50-4, 42-1 12-2, and 28-5-24;

l e.) grant attomey’s fees and the costs of this action;

f.) grant punitive or exemplary damages, as appropriate to punish the Defendants

for its malicious conduct and/or for its reckless and/or callous indifference to the statutorily

protected rights of the Plaintiff, including an appropriate award pursuant to R.I.G.L. § 28-

50-4, 42-112-2, and 28-5-1;

§§§‘;MWMMMMES-PAS Documem1-1 Filed 11/20/18 Page 17 of 26 PagelD #: 21

Submi|:ted: 9/171°2018 10:20 AM
Envelope: 1715090
Reviewer: Lynn G. 16

g.) grant an appropriate award of prejudgment interest, including an award of
interest for all damages awarded to the Plaintiff fi'om the date this cause of action accrued,
pursuant to R.I.G.L.§ 9-21-10;

h.) grant such further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY

Plaintiff hereby demands trial by jury of all issues pertinent to the causes in this
Complaint triable as of right by jury.

Respectfully Submitted,
Rilinda Hysenaj,
By Her Attomey,

/s/Stephen TI Fanning

 

Stephen T. Fanning #3900
305 South Main Street
Providence, RI 02903
401-272-8250
401-272-4520 (FAX)

 

°as°""mb§§;§§§YMGWMES-PAS Documem1-1 Filed 11/20/18 Page 13 of 26 PagelD #: 22

Frleo° in Pro
Submitted: 9117[2018 10:20 AM
17

Envelupe: 1715080
Reviewer: Lynn G.

§lsii§i‘="rmasea"’°`z°i§ sdidn615.2.6.&561»'.1¢1£S-F>AS Document1-1 Flled 11/20/13 Page 19 of 26 PagelD #: 23
Subml[fedl 91'17/2018 10220 AM

Enve|ope: 1715090 `

Reviewer'. Lynn G. 18

Case Number: PC-2018-8685 _
F"edin Pm@MBM$WGQ§BBMES-PAS Document 1-1 Fl|ed 11/20/18 Page 20 of 26 Page|D #: 24

Submitted: 9/17/2018 10:20 AM
Enve|ope: 1715050
Reviewer; Lynn G. 19

Case Number‘ PC-201 -6685 _

F¢ceain pmvz@£i=aen 'Muaysu£l£a&oWES-PAS Document 1-1 Fl|ed 11/20/18 Page 21 of 26 Page|D #: 25
Submitted: 9/17/2018 10:20 AM

Enve|ope: 1715090

Reviewer: Lynn G. 20

§i§§::i°§§§p§szé)iiii§unysa&e§aoWES-PAS Documem1-1 Filed 11/20/13 Page 22 of 26 PagelD #: 26

submitted llfranz/2013 10:20 AM
Envelopet 17_.`15090
Reviawer: Lynn G. ~ _ 21

. .':-3.1;-.

§§§§i'§i?°b§§;§§’.}j.?t§-MQB§QWES-PAS Documem1-1 Filed 11/20/13 Page 23 of 26 PagelD #: 27

Submitfed: 9l17l2018 10:20 AM
Envelope: 1715090
Reviewer: Lynn G. 22

 

Case Number: PC-2018-6685 _
Fiieain PronaSm&uai£eeeMy@O&%dMES-PAS Document 1-1 Fl|ed 11/20/18 Page 24 of 26 Page|D #: 28

Submilted: 9/17/2018 10:20 AM

 

 

 

Envelcimot:mm mma U.S. EQUAL EMPLOYMENT OFPORTUN|TV COMM|SSION
Reviewen Lynn G.
DlSMlSSAL AND NOT|CE OF RIGHTS
T°= Rillnda Hysenaj ` Ff°mr Boston Area Offiee .
1 Blackstone Street John F. Kennedy Fed Bldg
Cumberland, Rl 02864 Govemment Ctr, Room 475
Boston, MA 02203
|:| On behalf of person(s) aggrieved whose identity ls
coNFlDENTrAL (29 cFR §1601.7(8))
EEOC Charge No. EEOC Repres_entative Telephone No.
Amon L. Kinsey, Jr.,
16J-2018-00101 Supervisory investigator (617) 565-3189

 

THE EEOC lS CLOS|NG ITS FlLE ON TH|S CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state.a claim under any of the statutes enforced by‘tha EEOC.

¥our allegations did not involve a disability-as denman by the Americans With Disabilities Act.
The Respondent employs less than the required number o'f employees or is not otherwise covered by the statutes

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to tile your charge

The EEOC issues the following detennination: Based upon its investigation. the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the hndings of the state or local fair employment practices agency that investigated this charge.

60 00000

Oiher (bn'erly srate) Charglng Party is pursuing claims in another forum.

- NOT|CE OF .SU|T RlGHTS -
(See the additional Informatlon attached to this form.)

Tit|e Vll, the Amerlcans with Disabi|ltles Act, the Genetlc information Nondlscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may tile a lawsuit against the respondent(s) under federal law based on this charge in federal or state court ¥our
lawsuit must be filed WlTHlN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EFA): EFA suits must be filed in federal cr state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment This means that backpay due for any violations that occurred more than 2 years 13 years)
before-you tile sult may not be collectlble.

On behalf of the Commission

 

%ewr¢, W inn r s m
Enclosures(s) Feng K. An, (Data Mai,ed)
Area Office Director
°°: Stephen T`. Fanning, Esq.
305 South Main Street
L|FE CARE CENTERS OF AMER|CA, |NC. Provldenee, Rl 02903

2 Cherry Hiil Road
Johnston, Rl 02919

Case Numbe PC-20 6 5 _

Fiiedin Prové`ea€wii amtry@Gl£&lBeéllES-PAS Document 1-1 Fl|ed 11/20/18 Page 25 of 26 PagelD #: 29
Submitted: 9l17l2018 10:20 AM

Envelope: 1715090'

Reviewer. Lynn G.

Enciosures(s)

Lena Morgan, Esq.

L|FE CARE LEGAL AND RlSK SERV|CES, LLC
3001 Keith Street, NW

Cleveland, TN 37312

Base Nu'm
-iled»in Pro

Envelope:1715090
Reviewer: Lynn G

 

1- uglysqpe§§MES- PAS_ Document 1- 1 Filed 11/20/18 Page 26 of 26 PagelD #: 30
submitted 9/17/2013 10 20 AM 5

i

l

STATE. GF RHODE lSLAND
COMM]SSION FOR HUMAN RIGHTS
R.ICHR NO. 18 EMD 183j15/22 , , EEOC NO. 161-2018-00101
In the matter of
Relinda Hysenaj
Complainant _ -
v_ . - NOTICE QF RIGHT TO SUE

Life Care Centers ofAmorica, Inc and Cherry Hill Manor
Respondent . .

ms Nonce 01= RIGHT~To sue is issued w ma above-aired complainant pursuant to section
28-5-24.l(a) of the Gencral Laws of Rhode Island because more than one hundred and twenty
(120) days and less than two (2) years have elapsed since the charge was lilcd, the Commission is
unable to secure a settlement or conciliation agreement, the Commission has not commenced
hearings on a complaint and the complainant has requested a Rig,ht 'l`o Sue. With the issuance of
this NO'I'ICE OF RiGHT TO SUE, the ~'Commission ts terminating any further processing of this
charge.

In the event that the above-cited matter includes allegations against 'individually»named
employees of a respondent employer under the Rhode Island Fair Employment Practices Act,
please note that recent Rhode Island Supreme Court decision m Ma`ncini v Cig¢ of Providence,
155 A,Bd 159 (RI 2017), held that employees of a respondent employer are not individually liable
under the Act. Please consult the decision andlor an attorney to determine how the decision
affects this case. The decision also may be found at:

 

This NOTICE OF R.IGHT 'I`O SUE is issued at the _complainant‘s request If the complainant
intends to sue, S/HE MUST DO SO WI'I'H_]N 'NINETY (90) DAYS FROM _'l`l-IE DATE OF
THIS NOTICE: OUiERWiSB 'I`HE RIGHT ’l`O SUE IS LOST.

On Behalf ofthe Corn.mission

__ 102 ZOZIB _/Méwj

- Date , - ~Michael D. Evora

Executive Director

v .. ...._.._.__ _ _.._.... ......-.._--.-»¢»._..-....--._.. .......a

-....._.... ,.. .-_.»-~.-..._,_ ...

